Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Smith (Reg. 60,168) on November 23, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 21, line 13, the phrase “tip, of;” has been changed to --tip;--.

	The above change to claim 21 has been made to delete extraneous language and punctuation. 

REASONS FOR ALLOWANCE
Claims 1-12, 15-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a fan comprising a row of fan blades, where a ratio of the solidity at 60% of the radial distance from the axial centerline to the relative Mach 
Claim 21 is directed to an aircraft engine also having a row of blades where a ratio of the solidity at 60% of the radial distance from the axial centerline to the relative Mach number is no greater than 1.50, which is also not taught by the prior art of record.
Claims 2-5 depend from claim 1 and claims 22 and 23 depend from claim 21 and contain their respective limitations and therefore are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745        

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745